Present: Kinser, C.J., Lemons, Millette, Mims, McClanahan, and
Powell, JJ., and Koontz, S.J.

FORD MOTOR COMPANY

v.   Record No. 120283

WALTER E. BOOMER, ADMINISTRATOR
                                           OPINION BY
                                  JUSTICE LEROY F. MILLETTE, JR.
                                        January 10, 2013
HONEYWELL INTERNATIONAL, INC.

v.   Record No. 120299

WALTER E. BOOMER, ADMINISTRATOR

           FROM THE CIRCUIT COURT OF ALBEMARLE COUNTY
                    Cheryl V. Higgins, Judge

     These paired appeals arise out of a jury verdict against

Honeywell International Incorporated 1 and Ford Motor Company for

the wrongful death of James D. Lokey, caused by mesothelioma

resulting from exposure to asbestos in dust from Bendix brakes

installed in Ford and other vehicles.

     On appeal, Ford assigns error to:   (1) the circuit court's

jury instructions as to causation; (2) its admission of

plaintiff's expert testimony; (3) the finding of evidence

sufficient to show that Ford's failure to warn was the

proximate cause of the harm; and (4) the finding of evidence

sufficient to show proximate cause despite a more likely




     1
       Honeywell, the successor-in-interest to Bendix, is
referred to herein as Bendix.
alternative.   Bendix echoes the first three arguments.   For the

reasons stated herein, we reverse and remand.

                           I.   Background

     Lokey was diagnosed with mesothelioma, a malignant cancer

of the pleura of the lungs, in 2005.    He passed away in 2007

due to complications related to his disease.    Lokey testified

at trial via a de bene esse deposition taken prior to his

death.    His son-in-law, Walter Boomer, is the Administrator of

his estate.    The relevant facts as presented at trial were as

follows:

     Lokey served as a Virginia State Trooper for 30 years.

Beginning in 1965 or 1966, for approximately seven and a half

to eight years, his duties required that he observe vehicle

inspections wherein mechanics used compressed air to blow out

brake debris (dust) to allow for a visual inspection of the

brakes.    Lokey testified that, during these years, he observed

vehicle inspections in approximately 70 garages a month, for

five to six hours a day, ten days each month.   Lokey testified

to standing within ten feet of the inspectors who were blowing

out brake linings with compressed air, and that these blow outs

were a fairly common practice in inspections at the time.    He

also recalled breathing in visible dust in the garages, which

to his knowledge had no specialized ventilation systems.    He




                                  2
testified that he was not provided protective clothing or masks

or warned that breathing brake dust was harmful to his health.

     Lokey testified that his rotations included supervising

inspections at a Ford dealership and that he was sure he was

present when this process was being done on Ford cars.     Due to

the time period in which he inspected cars, he testified that

the vast majority of the cars being inspected at the garages he

visited were American-made cars.    He also specifically

remembered Oldsmobile dealers on his rotation.    He testified

that the garages he visited in these locations and others did

both inspection work and regular mechanical work in adjacent

bays, the details of which he was not aware.

     Lokey could not identify the type of brake linings being

inspected.   The Administrator of Lokey's estate presented

circumstantial evidence as to the likely manufacturer of the

brake linings at trial based on the testimony of a former

assistant factory manager for Bendix in charge of "organic

products" (including asbestos products).    The witness testified

that Bendix manufactured asbestos-containing friction products

for brakes, including primary brake linings manufactured by

Bendix that were approximately fifty percent asbestos material.

He also testified that Bendix likely held one hundred percent

of the market for Oldsmobile up to the late 1960s or early

1970s, until front disc brakes were phased in.    He testified


                                3
that they also began providing materials for Fords in 1955 and

had one hundred percent of the new Ford market share for the 15

years prior to 1983.   He also stated that he believed they had

one hundred percent of the replacement market for brake linings

for Oldsmobiles and Fords in the late 1960s.

     Dr. John C. Maddox and Dr. Laura Welch, experts for

Lokey's estate, testified that chrysotile asbestos, the type of

asbestos found in brakes, can cause mesothelioma.   They opined

that the exposure to dust from Bendix brakes and brakes in new

Ford cars were both substantial contributing factors to Lokey's

mesothelioma.   Maddox and Welch opined that the current medical

evidence suggests that there is no safe level of chrysotile

asbestos exposure above background levels in the ambient air.

     Lokey also testified that he worked as a pipefitter at the

Norfolk Naval Shipyard for slightly over a year in the early

1940s.   Lokey testified that his own work and the work of those

immediately around him involved packing sand into pipes so that

the pipes could be bent to fit the ships.   He had no personal

knowledge of any exposure to asbestos in the shipyard.   Lokey

admitted, however, that he worked in a large warehouse and was

unaware of all the work done and products used in the

warehouse, whether asbestos products were present, or whether

there was any ventilation.




                                4
     Dr. David H. Garabrant, expert for the defense, testified

that people who work around asbestos-containing brakes are at

no higher risk of developing mesothelioma than those who do

not, but noted documented evidence of increased risk of

mesothelioma for those who worked around shipyards, both

directly with asbestos material and also in its vicinity.     Dr.

Victor Roggli, a pathologist presented by the defense,

testified that he found amosite asbestos fibers in Lokey's lung

tissue.   Following his analysis of Lokey's lung fibers, he

opined that Lokey's profile was more consistent with a person

who had exposure to amosite asbestos at a shipyard sixty years

ago than a person exposed to chrysotile brake products.    Dr.

Roggli admitted, however, that his investigation did not

include the pleura of the lungs and that he opined that each

and every exposure to asbestos above background level

experienced by an individual is a substantial contributing

factor in the development of mesothelioma.

     The trial court instructed the jury on negligence and

breach of warranty theories.    The jury found in favor of the

estate as to negligence and awarded damages in the amount of

$282,685.69.   The trial court denied Bendix' and Ford's motions

to strike the expert testimony and their motions to set aside

the verdict or for a new trial and entered final judgment for

the estate.    Bendix and Ford have timely appealed.


                                 5
                          II.   Discussion

              A.   Jury Instructions as to Causation

     The circuit court instructed the jury on proximate cause

but also on five occasions instructed the jury to determine

whether Ford's or Bendix' negligence was a "substantial

contributing factor" to Lokey's mesothelioma.   Defendants

challenge the use of the substantial contributing factor

language as contrary to prevailing Virginia law as to

causation.   The determination of whether a jury instruction

accurately states the relevant law is a question of law that we

review de novo.    Hawthorne v. VanMarter, 279 Va. 566, 586, 692
S.E.2d 226, 238 (2010).

     The circuit court defined proximate cause in Jury

Instruction 19 as follows:

     A proximate cause of an injury, accident, or damage is a
     cause which in the natural and continuous sequence
     produces the accident, injury, or damage. It is a cause
     without which the accident, injury or damage would not
     have occurred.

This is a plain-language adaptation of the long-accepted

definition of proximate cause set forth by this Court in Wells

v. Whitaker, 207 Va. 616, 622, 151 S.E.2d 422, 428 (1966):

"The proximate cause of an event is that act or omission which,

in natural and continuous sequence, unbroken by an efficient

intervening cause, produces that event, and without which that

event would not have occurred."


                                  6
     We said in Wells that the first element of proximate

cause, causation in fact, is "often described as the 'but for'
                         2
or sine qua non rule."        Id.    We explained that "[t]o impose

liability upon one person for damages incurred by another, it

must be shown that the negligent conduct was a necessary

physical antecedent of the damages."         Id.

     The requirement of but-for causation came with a caveat,

however:   "The 'but for' test is a useful rule of exclusion in

all but one situation:       where two causes concur to bring about

an event and either alone would have been sufficient to bring

about an identical result."         Id. at 622 n.1, 151 S.E.2d at 428

n.1 (emphasis added).

     In such a scenario, our law provides a means of holding a

defendant liable if his or her negligence is one of multiple

concurrent causes which proximately caused an injury, when any

of the multiple causes would have each have been a sufficient

cause.   Carolina, Clinchfield & Ohio Railway Co. v. Hill, 119
Va. 416, 421, 89 S.E. 902, 904 (1916) (" 'To show that other

causes concurred in producing, or contributed to the result is


     2
       We note that there are inconsistencies in the national
legal nomenclature as to whether cause-in-fact is considered to
be a subset of proximate cause or whether cause-in-fact, in
addition to proximate cause (defined as additional legal
restrictions as to liability), together create legal cause. We
opt for the former nomenclature as it is the more widely used
terminology in Virginia as well as the terminology used by the
circuit court in this case.

                                      7
no defense to an action for negligence. . . .   Where the

negligence of two or more persons acting independently,

concurrently results in an injury to a third, the latter may

maintain his action for the entire loss against any one or all

of the negligent parties. . . .' ") (quoting 21 Am. & Eng. Enc.

of Law 495-96).   This legal principle can be found today in the

Virginia model jury instruction providing the definition of

concurring negligence:    "If two or more persons are negligent,

and if the negligence of each is the proximate cause of the

plaintiff's injury, then each is liable to the plaintiff for

his injury.   This is true even if the negligence of one is

greater than the negligence of the other [or others]."

1 Virginia Model Jury Instructions – Civil, No. 4.020, at 4-13

(repl. ed. 2011).   The circuit court in this case gave almost

an identical instruction in Jury Instruction Number 23.

     Causation in a mesothelioma case, however, presents a

challenge for the courts beyond even our standard concurring

negligence instruction.   Mesothelioma is a signature disease:

it was uncontroverted at trial that the cause of mesothelioma

is exposure to asbestos at some point during an individual's

lifetime.   The long latency period of the disease, however,

makes it exceedingly difficult to pinpoint when the harmful

asbestos exposure occurred and, in the presence of multiple

exposures, equally difficult to distinguish the causative


                                 8
exposure(s).   See Locke v. Johns-Manville Corp., 221 Va. 951,

957-58, 275 S.E.2d 900, 905 (1981) (discussing the latency

period between the exposure to asbestos, the later onset of the

"harm" in mesothelioma cases — the development of the cancer –

and, finally, the development of noticeable mesothelioma

symptoms); see also Symposium, A Tribute to Professor David

Fischer:   The Insubstantiality of the "Substantial Factor" Test

for Causation, 73 Mo.L.Rev. 399, 401-02 (2008).

     Further complicating the issue, although numerous

individuals were exposed to varying levels of asbestos during

its widespread industrial use before safety measures became

standard, not all persons exposed developed mesothelioma.

5 Richard M. Patterson, Lawyers' Medical Cyclopedia of Personal

Injuries & Allied Specialties § 33.54, at 33-81 through 33-82

(6th ed. repl. ed. 2011).   It is not currently known why some

are more susceptible than others to developing mesothelioma, or

why even low levels of exposure may cause mesothelioma in some

individuals while others exposed to higher dosages never

develop the disease.   See id. at 33-82, 33-84.   Thus, in the

context of a lifetime of potential asbestos exposures,

designating particular exposures as causative presents courts

with a unique challenge.

     Despite this lack of certainty, we task juries with

determining liability in multiple exposure mesothelioma cases.


                                9
Virginia statutory and case law makes clear that the

Commonwealth permits recovery for parties injured by asbestos

exposure, including those with mesothelioma, even when a jury

must draw inferences from indirect facts to determine whether

an exposure was causal.   See, e.g., Code § 8.01–249(4)

(addressing the statute of limitations for latent mesothelioma

cases); see also Owens-Corning Fiberglas Corp. v. Watson, 243
Va. 128, 143-44, 413 S.E.2d 630, 639 (1992) (upholding a

mesothelioma verdict against the manufacturer of Kaylo, an

asbestos-containing product, despite only indirect evidence

that the injured party worked with Kaylo).   The question before

us is whether the Commonwealth's approach to proximate cause

should be modified to allow such recovery in multiple-causation

cases and, if so, how.    Certainly, if the traditional but-for

definition of proximate cause was invoked, the injured party

would virtually never be able to recover for damages arising

from mesothelioma in the context of multiple exposures, because

injured parties would face the difficult if not impossible task

of proving that any one single source of exposure, in light of

other exposures, was the sole but-for cause of the disease.

     The circuit court, in an admirable attempt to offer

guidance to the jury as to this point, invoked a supplemental

term in its jury instructions:   "substantial contributing

factor."   For example, in Instruction 16, the court stated:


                                 10
     Before the plaintiff is entitled to recover from
     either defendant on the negligence theory, he must
     prove by a preponderance of the evidence each of the
     following elements against the defendant: Number 1,
     exposure to asbestos-containing products manufactured
     and/or sold by defendant was a substantial
     contributing factor in causing plaintiff's injury;
     Number 2, at the time of Mr. Lokey's exposure,
     defendants knew or had reason to know that its
     products could cause injury to persons when the
     product was being used in a reasonably foreseeable
     manner; Number 3, defendant failed to adequately warn
     of such a danger; and Number 4, defendants' failure
     to adequately warn of the danger was a substantial
     contributing factor in causing plaintiff's injury.

(Emphasis added.)   Similar language was used as to the

instruction on implied warranty theory in Instruction 14 and in

the court's description of the availability of damages in

Instruction 30 ("To recover damages, the plaintiff must show

that Mr. Lokey was injured as a result of the defendant's [sic]

negligence and/or their breach of certain implied warranties

and that the conduct of either or both defendants was a

substantial contributing factor in his disease.").   (Emphasis

added.)

     In the last several decades, with the rise of asbestos-

based lawsuits, the "substantial contributing factor"

instruction has become prominent in some other jurisdictions.

See, e.g., Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1156,

1162-63 (4th Cir. 1986) (upholding Maryland's substantial

contributing factor standard in an asbestosis case); Rutherford

v. Owens-Illinois, Inc., 941 P.2d 1203, 1219 (Cal. 1997)


                                11
(approving the substantial contributing factor test in

California); Borg-Warner Corp. v. Flores, 232 S.W.3d 765, 773-

74 (Tex. 2007) (permitting a substantial factor test in a Texas

asbestosis case).   "Substantial factor" language was also

utilized in the Restatement (First) and Restatement (Second) of

Torts.   The phrase "substantial contributing factor" is not

grounded, however, in the jurisprudence of this Court:   we have

not, in the history of our case law, ever invoked this

language.

     Considering it now for the first time, we find several

problems with the substantial contributing factor instruction.

As an initial matter, the circuit court in this case never

defined the term "substantial contributing factor" in its jury

instructions.   It is not clear whether it was meant to alter

the proximate cause requirement in some way, such as reducing

the cause-in-fact requirement by referring to a "contributing"

factor rather than an independent but-for cause.   The term

substantial contributing factor could be construed to mean any

cause that is more than a merely de minimis factor.

Conversely, the invocation of the term "substantial" could be

interpreted to raise the standard for proof of causation beyond

a mere preponderance of the evidence to some more elevated

standard.   In sum, some jurors might construe the term to lower

the threshold of proof required for causation while others


                                12
might interpret it to mean the opposite.   We do not believe

that substantial contributing factor has a single, common-sense

meaning, and we conclude that a reasonable juror could be

confused as to the quantum of evidence required to prove

causation in the face of both a substantial contributing factor

and a proximate cause instruction.

     Our concerns are bolstered by the fact that variant

definitions have arisen across those jurisdictions invoking

substantial contributing factor language in their asbestos

litigation.   Compare Lohrmann, 782 F.2d at 1163 (holding that

Maryland's substantial contributing factor standard required a

"frequency, regularity and proximity test" to protect asbestos

defendants from being held liable on insufficient facts), with

Rutherford, 941 P.2d at 1219 (defining substantial contributing

factor in California to include exposures that increase the

plaintiff's "risk" of developing cancer), and Flores, 232

S.W.3d at 773-74 (holding that defendant-specific evidence

relating to dose was necessary to determine whether exposure

from a defendant was a substantial factor in causing the

disease in Texas).

     Moreover, we agree with the explicit rejection of

substantial contributing factor language in the recent

Restatement (Third) of Torts:   Liability for Physical and

Emotional Harm (2010).   The Restatement (Second) of Torts used


                                13
substantial factor language, stating that, absent an

independent but-for cause, "[i]f two forces are actively

operating . . . and each of itself is sufficient to bring about

harm to another, [one] actor's negligence may be found to be a

substantial factor in bringing it about."    Restatement (Second)

of Torts § 432 (1965).

     The latest revision of the Restatement, however,

deliberately abandoned this language, explaining:

     [T]he substantial-factor rubric tends to obscure,
     rather than to assist, explanation and clarification
     of the basis of [causation] decisions. The element
     that must be established, by whatever standard of
     proof, is the but-for or necessary-condition standard
     of this Section. Section 27 provides a rule for
     finding each of two acts that are elements of
     sufficient competing causal sets to be factual causes
     without employing the substantial-factor language of
     the prior Torts Restatements. There is no question
     of degree for either of these concepts.

Restatement (Third) of Torts § 26, cmt. j.   The comment also

specifically references the tendency of courts to at times

interpret the language as either raising or lowering the

factual causation standard, leading to inconsistent and

inaccurate statements of law.   Id.   If courts cannot be relied

upon to consistently construe the language, we cannot expect

lay jurors to accomplish the same task.

     The Restatement (Third) of Torts relies instead on the

combination of sections 26 and 27:




                                14
     § 26 Factual Cause

     Tortious conduct must be a factual cause of harm for
     liability to be imposed. Conduct is a factual cause
     of harm when the harm would not have occurred absent
     the conduct. Tortious conduct may also be a factual
     cause of harm under § 27.

     § 27 Multiple Sufficient Causes
     If multiple acts occur, each of which under § 26
     alone would have been a factual cause of the physical
     harm at the same time in the absence of the other
     act(s), each is regarded as a factual cause of the
     harm.

This model, as explicated in the comments, is quite consistent

with our statements in Wells regarding concurring causation.

The rationale articulated in comment c of § 27 echoes the logic

behind our long history of recognizing concurring causes:

     A defendant whose tortious act was fully capable of
     causing the plaintiff's harm should not escape
     liability merely because of the fortuity of another
     sufficient cause. . . . When two tortious multiple
     sufficient causes exist, to deny liability would make
     the plaintiff worse off due to multiple tortfeasors
     than would have been the case if only one of the
     tortfeasors had existed. Perhaps most significant is
     the recognition that, while the but-for standard
     provided in § 26 is a helpful method for identifying
     causes, it is not the exclusive means for determining
     a factual cause. Multiple sufficient causes are also
     factual causes because we recognize them as such in
     our common understanding of causation, even if the
     but-for standard does not. Thus, the standard for
     causation in this Section comports with deep-seated
     intuitions about causation and fairness in
     attributing responsibility.

Restatement (Third) of Torts § 27, cmt. c. (emphasis added).

The multiple sufficient cause analysis allows multiple

tortfeasors to be found jointly and severally liable.


                               15
     The Reporters Note to § 27, comment b, specifically

observes that some jurisdictions use the term "concurrent

causes" rather than multiple sufficient cause.    Indeed,

multiple-exposure mesothelioma cases fit quite squarely with

our line of concurring cause cases, "where two causes concur to

bring about an event and either alone would have been

sufficient to bring about an identical result."    Wells, 207 Va.

at 622 n.1, 151 S.E.2d at 428 n.1 (emphasis added).       See also

Schools v. Walker, 187 Va. 619, 629-30, 47 S.E.2d 418, 423

(1948) ("It is not essential, therefore, for a plaintiff to

show that an act, claimed to have been the proximate cause

. . . was the only cause. . . .    Where the concurring

negligence of the two produces a single injury and each is its

proximate cause they are both liable.") (internal quotation

marks and citation omitted); Carolina, C. & O. Ry., 119 Va. at

420, 89 S.E. at 903 ("[W]here there are several concurrent

negligence causes, the effects of which are not separable,

though due to independent authors, either of which is

sufficient to produce the entire loss, all are jointly or

severally liable for the entire loss.").

     Unfortunately, our model jury instruction for concurring

negligence invokes only general language that each is a

"proximate cause" of the harm, rather than more specifically

articulating the standard indicated in Wells.     The standard


                                  16
that, in this case, exposure to the defendant's product alone

must have been sufficient to have caused the harm is both an

accurate articulation of our concurring cause law and perfectly

plain to the average juror.   This standard constitutes the

cause-in-fact portion of the proximate cause requirement in

concurring cause cases.   The factfinder is left, having heard

the nature of the exposures to each of the products at issue,

as well as the medical testimony as to the requisite exposure

necessary to cause mesothelioma, to determine whether the

exposure attributable to each defendant was more likely than

not sufficient to have caused the harm.

     While it might be clearly seen in a car accident or

converging fires that both acts contributed in some degree to

the harm, the nature of mesothelioma leaves greater uncertainty

as to which exposure or exposures in fact constituted the

triggering event.   This is, however, a distinction without a

difference:   if the jurors, after hearing the testimony and

evidence, believe that a negligent exposure was more likely

than not sufficient to have triggered the harm, then the

defendant can be found liable in the same way that a jury can

conclude that a driver in a multiple-car collision or the

negligent party in one of two converging fires is liable.

     Established Virginia law indicates that in order for acts

of negligence to constitute concurring causes, it is not


                                17
necessary that concurring acts occur simultaneously.       Dickenson

v. Tabb, 208 Va. 184, 193, 156 S.E.2d 795, 802 (1967).      This

appears at first glance to be contrary to the language in the

latest Restatement:

     § 27 Multiple Sufficient Causes

     If multiple acts occur, each of which under § 26
     alone would have been a factual cause of the physical
     harm at the same time in the absence of the other
     act(s), each is regarded as a factual cause of the
     harm.

Restatement (Third) of Torts § 27 (emphasis added).    We note,

however, that the phrase "at the same time" is placed so as to

modify "factual cause of the physical harm" rather than "acts

occur."   We thus read this to be consistent with our precedent.

The acts themselves do not have to be concurrent, so long as

they are "operating and sufficient to cause the harm

contemporaneously."   Restatement (Third) of Torts § 27, cmt. e.

We have held, as to mesothelioma, that the "harm" occurs not at

the time of exposure but at the time when competent medical

evidence indicates that the cancer first exists and causes

injury.   Locke, 221 Va. at 957-58, 275 S.E.2d at 905. 3

Recognizing that this date, if possible to isolate, may be

decades after an injured party's exposure(s) to asbestos, id.,

     3
       Although the General Assembly later established a
discovery rule for asbestos-related diseases based on
diagnosis, thus altering the statute of limitations, see Code
§ 8.01-249(4), this does not redefine the definition of harm or
injury for the Court.

                                18
it may often be the case that any exposure sufficient to cause

harm that occurred prior to the development of the cancer may

constitute one of multiple sufficient causes under the

Restatement and a concurring cause in Virginia.

     The exposure must have been "a" sufficient cause:   if more

than one party caused a sufficient exposure, each is

responsible.   Other sufficient causes, whether innocent or

arising from negligence, do not provide a defense.    Excluding

other exposures from the pool of multiple sufficient causes

will require competent medical testimony indicating whether the

timing of exposure could possibly have caused the cancer.

Defendants with sufficient exposures that occur after the

cancer has already developed cannot be held liable.

     It must be noted that there is a separate comment under

§ 27, entitled "Toxic substances and disease," that appears to

offer an alternative approach to causation specific to disease.

See Restatement (Third) of Torts § 27, cmt. g.    This approach

allows for a finding of causation when multiple exposures

combine to reach the threshold necessary to cause a disease,

allowing parties who were responsible for some portion of that

threshold to be held liable.   While it may be the case that

this dose-related approach to causation is indeed appropriate

for some cancers or diseases, we do not find it to be

necessarily appropriate for mesothelioma, in light of the


                                19
current state of medical knowledge.   This comment assumes an

identifiable threshold level of exposure triggering a disease.

Given the current state of medical knowledge, we find the

general approach described in comments a through e of section

27 to be more helpful in mesothelioma and more consistent with

our case law.

     Here, for the first time, we are called upon to rule

explicitly as to the causation standard appropriate for

mesothelioma.   We find that in concurring causation cases, the

"sufficient"-to-have-caused standard as elaborated above is the

proper way to define the cause-in-fact element of proximate

cause.   We note that, while the Commonwealth currently only

offers a model jury instruction as to concurrent negligence,

concurring causes are not so limited:    use of the multiple-

sufficient-causes approach remains appropriate whether the

concurring causes are all tortious in nature or whether some

are innocent.

     While we reject defendants' strict interpretation of sole

but-for cause argued to the circuit court at trial, we

nonetheless conclude that the trial court erred in failing to

sustain the defendants' objections to the substantial

contributing factor jury instructions.   We remand for further

proceedings consistent with the multiple sufficient cause

analysis.


                                20
                     B.    Alternative Causes

     Ford alleges that the evidence presented was insufficient

to establish that exposure to brake dust from Ford products

proximately caused Lokey's mesothelioma when evidence

demonstrated a more likely alternative cause (specifically, the

earlier alleged exposure to amosite asbestos at the shipyard).

Based on our holding above, the plaintiff must show that it is

more likely than not that Lokey's alleged exposure to dust from

Ford brakes occurred prior to the development of Lokey's cancer

and was sufficient to cause his mesothelioma.   Given that this

approach differs from that taken in the circuit court, we do

not find it appropriate to rule on the sufficiency of the

evidence at trial at this time.

                      C.    Expert Testimony

     In light of our above holding rejecting substantial

contributing factor causation, we also decline to reach the

assignments of error relating to expert testimony.

     Bendix' assignment of error is worded as follows:

     2. The trial court erred in permitting the
     Administrator's experts to opine that "any exposure"
     to asbestos above background levels was a substantial
     contributing factor in causing the decedent's
     mesothelioma because the ["]any exposure["] theory
     was scientifically unreliable and was not based on an
     adequate factual foundation concerning the decedent's
     exposure to Bendix brakes.




                                  21
As we have held that substantial contributing factor causation

is not a permissible standard for causation in the

Commonwealth, the above assignment of error is no longer

applicable.   The circuit court now needs to consider the

experts' opinions as to whether the exposures by Ford and

Bendix were each more likely than not sufficient to have caused

mesothelioma.

     Ford's assignment of error is worded slightly differently:

     4. The Circuit Court erred in holding that there was
     sufficient foundation for the admission of the
     causation testimony of Plaintiff's expert witnesses
     Drs. Maddox and Welsh and in denying Ford's motion to
     strike the testimony.

Despite the difference in language, Ford's assignment of error

suffers from the same infirmity.       Ford alleges that the factual

foundation upon which the experts' causation opinions were

based was insufficient.     This causation testimony was

inextricably linked to the substantial contributing factor test

for causation.     The experts must opine as to what level of

exposure is sufficient to cause mesothelioma, and whether the

levels of exposure at issue in this case were sufficient.       The

bases for the witnesses' opinions as to substantial

contributing factor causation are now rendered moot.

              D.   Failure to Warn and Proximate Cause

     Both defendants allege that the plaintiff failed to

present evidence sufficient to show that their failure to warn


                                  22
was the proximate cause of Lokey's mesothelioma.   Specifically,

they allege the absence of evidence sufficient to show that

Lokey's behavior would have changed had the defendants offered

sufficient warnings.   As a result, defendants argue that

plaintiff lacks sufficient evidence to find Ford or Bendix

liable.    As this issue is both independent of the multiple-

sufficient-cause proximate cause analysis addressed in Part

II.A, supra, and would be dispositive if defendants were

correct, we will reach this assignment of error.

     In his de bene esse deposition, Lokey was never asked if

his behavior would have been changed had he known that he was

inhaling a potentially fatal substance.   Lokey, deceased by the

time of trial, was obviously unavailable for further

questioning.   While Virginia does not observe a heeding

presumption, 4 we have clearly already ruled on this issue,

stating:

     [The injured party], of course, was unable, because
     of his disability, to tell the jury whether, had a
     warning been provided, he would have heeded it in the
     manner suggested by [the expert witness]. Nor could
     anyone have spoken for [the injured party]. But
     frequently material facts are not proven by direct
     evidence. A verdict may be properly based upon
     reasonable inferences drawn from the facts. If facts
     are present from which proper inferences may be drawn
     this is sufficient. Here, from the circumstances

     4
       A heeding presumption is "a rebuttable presumption that
an injured product user would have followed a warning label had
the product manufacturer provided one." Black's Law Dictionary
1305 (9th ed. 2009).

                                 23
     that were proven below, and according to the ordinary
     experience of mankind, the jury was warranted in the
     conclusion that [the] injury would not have occurred
     had [a warning] been given.

Hoar v. Great E. Resort Mgmt., Inc., 256 Va. 374, 388, 506
S.E.2d 777, 786 (1998) (internal quotation marks and citations

omitted) (final modification in original).

     We find this case to be precisely on point.   Reasonable

jurors are entitled to utilize their own experiences, as well

as evidence as to the character of the injured party and the

known asbestos dangers at the time the warning should have been

given, in order to draw conclusions as to the content of an

adequate warning and whether Lokey would have heeded such a

warning.

     In this case, the plaintiff presented evidence through

multiple expert witnesses of the dangers of asbestos exposure,

as well as evidence that Ford and Bendix had internal corporate

documents at the time Lokey was inspecting garages that

indicated that asbestos exposure from brake linings had

carcinogenic effects.   Lokey's son-in-law testified that Lokey

was a "perfectionist," a "by-the-book guy.   Everything was to

be done correctly."   The jury was provided with ample evidence

to allow it to conclude that a reasonable person who was

concerned for his or her safety and who, like Lokey, was




                                24
inclined to follow recommended procedures and guidelines, would

have heeded a warning had one been given.

     Bendix and Ford emphasize the fact that boxes containing

Bendix brakes were armed with warning labels during the final

year of Lokey's employ as a garage inspector, and Lokey's

behavior did not change.   They argue that this evidence shows

that, even had an adequate warning been issued in the earlier

years of Lokey's inspection work, the warning would have been

ignored by Lokey and therefore could not have been the

proximate cause of the harm.

     "At common law the liability of a manufacturer for failure

to adequately warn of the dangers incident to the use of his

product does not depend on whether the injury is to the person

using the product . . . or to persons . . . other than those to

which the product is to be applied."   McClanahan v. California

Spray-Chemical Corp., 194 Va. 842, 853-54, 75 S.E.2d 712, 719

(1953).   Considering that his employment with the Commonwealth

required him to be present at inspections which included the

blowing out of brakes, and testimony that defendants were aware

at the time that compressed air was used to blow out brake

dust, the jury was entitled to conclude that Lokey's exposure

to asbestos was foreseeable by Bendix and Ford and that a

person in his position should have been warned.




                                25
     We have previously stated that "an insufficient warning is

in legal effect no warning."   Id. at 852, 75 S.E.2d at 718

(internal quotation marks omitted).   There was indeed evidence

presented that the brake boxes eventually included a warning.

There was no evidence presented, however, that Lokey knew of

this warning or reasonably could have known of it:   the warning

was present only on new boxes of Bendix brakes, which

inspectors or supervisors of inspections might reasonably have

never seen.   Indeed, Lokey himself testified that he was never

warned.   A reasonable jury could thus have found, based on this

evidence, that the warning on the boxes was inadequate as to

Lokey.    If the warning on the boxes was inadequate, the jury

would have correctly disregarded the fact that Lokey's behavior

remained unchanged.

     The jury was then left with evidence of the known dangers

of asbestos and could reasonably infer that Lokey, if properly

informed of these dangers at the time, would have taken

precautionary measures.   We therefore find no defect in the

circuit court's conclusion that there was evidence sufficient

for a jury to find that the failure to warn was the proximate

cause of the injury.




                                 26
                         III.   Conclusion

     For the foregoing reasons, we reverse and remand for

further proceedings.

                       Record No. 120283 – Reversed and remanded.
                       Record No. 120299 – Reversed and remanded.




                                 27